Opening of the sitting: see Minutes
Mr President, I would like to raise a point of order under Rule 166 concerning Annex II(A) of the Rules of Procedure of this House.
I tabled an oral question to the Commission which was supposed to be answered today and I have received a formal answer from the Presidency saying that my question was not acceptable, apparently in application of Annex II(A) of the Rules of Procedure, which says that a question cannot be admissible if it has been answered in the previous three months. But no such question has been answered in the previous three months. Apparently this provision is being applied with regard to a reply given by the Commission to an oral question with debate.
Well, Annex II, which is quoted by the Presidency, applies to questions by MEPs regulated by Rule 109 of the Rules of Procedure, and the oral question with debate is regulated by Rule 108 of the Rules of Procedure. So, since Annex II is a restriction of the rights of a Member of Parliament, an extensive interpretation could not be allowed to apply Annex II to questions in Rule 108 instead of Rule 109. So, I would ask the Presidency to reconsider and to allow the question to be tabled in application of the Rules of Procedure.
We will look into it and inform you accordingly.